DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, including claims 1, 11, 14 and 17 - 21 in the reply filed on 03/07/2022 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See references in ¶ 0086 & 0217 for example.

Claim Objections
Claim 43 is objected to because of the following informalities:  in L3 “sone”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 11, 14, 17-21 & 38-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, 39, 40 & 43, the phrase "some" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "some"), thereby rendering the scope of the claim(s) unascertainable. 
Claims 1, 2, 14, 18, 20, 39, 40, 43 & 44 are not clear with respect to what applicant is claiming.  The claims do not clearly set forth the metes and bounds of the patent protection desired.  
Regarding claims 1, 2, 14, 18, 20, 39, 40, 43 & 44, the claimed “operational volumes” are unclear if the limitation is referring to structural volumes or fluid volumes.  In addition, it is unclear what the applicant is trying to claim by the “operational” volumes, as it would appear the term relates to variable volumes during use (operational). For the purpose of this Office action, the claim limitation will be treated as an intended use/functional limitation.
Regarding claim 2, the “said cartridge housing defines at least one septum [...]” is unclear.  Is the applicant trying to define that the cartridge housing is at least one septum or the cartridge housing further comprises at least one septum?
Regarding claims 17 & 18, the claimed “microfluidic PCR array” is unclear what the applicant is trying to calm.  Is the applicant trying to claim a microfluidic array or a PCR array?  If PCR array, what does the array comprise of?  
flexible” in claim 45 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11, 14, 17-21, 38-41, 43 & 45 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Andreyev et al. (US 2016/0186240).
Regarding claim 1, Andreyev et al. teach:
1. A cartridge for use in in-vitro diagnostics (e.g., molecular diagnostic test device 9000, utilized with the alternative sample transfer device 9110’ which is designed for use with the device 9000, ¶ 0345; the device 9000 is functionally and structurally similar to the device 6000, 
a cartridge housing (i.e., housing of molecular diagnostic test device, ¶ 0167 & Figs. 12, 13, 87) defining a plurality of operational volumes (i.e., plurality of operational volumes includes sample reservoir 9115’ and wash reservoir 9214’, ¶ 0346 & Fig. 88; see also ¶ 0338-0339 describing further operational volumes such as mixing chamber, similar to the mixing module 6500); and 
a fluid solution transport mechanism (e.g., sample transfer device 9110/9110’, ¶ 0345) operative to transfer fluid solutions from at least one of said plurality of operational volumes to at least another of said plurality of operational volumes (see i.e., fluid solution transfer device 9110/9110’comprises an actuator 9117’ and a puncture 9133’ to allow wash solution to flow from wash reservoir 9214’ to the sample reservoir 9115’ ¶ 0347 & Fig. 88), 
said fluid solution transport mechanism including: 
a transport element (e.g., puncture 9133’ ¶ 0347) operative to sequentially communicate with interiors of said at least some of said plurality of operational volumes (see Figs. 88-89 - in the first configuration, puncture 9133’ only communicates with sample reservoir 9115’, and in the second configuration puncture 9133’ pierces septum 9132’ such that it also communicates with wash reservoir 9214’, ¶ 0347); and 
a piston assembly (e.g., actuator 9117’) communicating with said transport element (see Figs. 88-89 & ¶ 0347).  


2. A cartridge for use in in-vitro diagnostics according to claim 1 and wherein: said cartridge housing defines at least one septum (e.g., septum 9132’) which sealingly mutually separates said plurality of operational volumes (reservoirs 9115’/9214’ are sealed and isolated from one another by a septum 9132’ comprising an upper face sealing wash reservoir 9214’ and a lower face sealing sample reservoir 9115’, Fig. 88 & ¶ 0346).  
11. A cartridge for use in in-vitro diagnostics according to claim 1 and also comprising a sample insertion subassembly (e.g., dip tube 9112’).  
14. A cartridge for use in in-vitro diagnostics according to claim 1 and wherein said plurality of operational volumes (9115’, 9214’) include a multiplicity of operational volumes (see Figs. 88-89), at least some of which are capable of allowing injection of fluid solutions thereinto (¶ 0345-0347).  
17. A cartridge for use in in-vitro diagnostics according to claim 1 and also comprising a microfluidic PCR array (see i.e., “amplification module 1600 can perform a polymerase chain reaction (PCR) on the input sample S1” ¶ 0106; see also amplification module described throughout the reference) mounted within said cartridge housing (see Figs. 1 & 14 for example).  
18. A cartridge for use in in-vitro diagnostics according to claim 17 and wherein at least one of said operational volumes defines an internal passageway to a port of said microfluidic PCR array (see Fig. 9 for example).  
19. A cartridge for use in in-vitro diagnostics according to claim 1 and also comprising a sensor array mounted onto said cartridge housing (see i.e., “the 
20. A cartridge for use in in-vitro diagnostics according to claim 19 and wherein at least one of said operational volumes defines an internal passageway to a port of said sensor array (see Fig. 9 for example).  
21. A cartridge for use in in-vitro diagnostics according to claim 1 and wherein said cartridge housing includes at least one waste conduit communicating with at least one operational volume operating as a waste collection volume (see e.g., waste reservoir 6205 in Fig. 9 for example).  
38. A cartridge for use in in-vitro diagnostics according to claim 2 and also comprising a sample insertion subassembly (e.g., dip tube 9112’).  
39. A cartridge for use in in-vitro diagnostics according to claim 2 and wherein said plurality of operational volumes (9115’, 9214’) include a multiplicity of operational volumes (see Figs. 88-89), at least some of which are capable of allowing injection of fluid solutions thereinto (¶ 0345-0347).
40. A cartridge for use in in-vitro diagnostics according to claim 1 and wherein at least some of said plurality of operational volumes are mutually linearly aligned 
41. A cartridge for use in in-vitro diagnostics according to claim 1 and wherein said transport element is a linearly displaceable transport element (see ¶ 0347).  
43. A cartridge for use in in-vitro diagnostics according to claim 1 and wherein said cartridge housing comprises first and second outer housing portions and a central portion and a septum portion, together defining at least some of said plurality of operational volumes (see Figs. 10-15 & 88-90 for example).  
45. A cartridge for use in in-vitro diagnostics according to claim 1 and also comprising a tube interconnecting said piston assembly with said transport element (see ¶ 0237).

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 42 & 44 is/are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Andreyev et al. (US 2016/0186240).
Regarding claims 42 & 44, Andreyev et al. inherently teach a hollow needle structure/assembly (e.g., puncture 9133’) that allows a fluid to flow through (¶ 0347; see also i.e., “Further, each puncturer defines a flow path that places the internal volume of the reagent canister in fluid communication with an outlet port of the reagent module 6700 after the frangible seal is punctured.” ¶ 0210) and cooperates with said plurality of operational volumes (see Figs. 88-89 for example).  Since the claim does not require the hollow needle’s dimensions, the teachings read on the limitation.  In the event that the hollow needle is not shown with sufficient specificity, then it would have been obvious to one having ordinary skill in the art to choose the puncture size for desired fluid flow.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798